Case 0:20-cv-60592-RKA Document 5-9 Entered on FLSD Docket 05/12/2020 Page 1 of 2




  EXHIBIT “I”
         Case 0:20-cv-60592-RKA Document 5-9 Entered on FLSD Docket 05/12/2020 Page 2 5/12/20,
                                                                                       of 2 3)06 PM


      BII Status on (THE MOVING EXPERT INC D/B/A KARVIN VAN L)
      WSP Server <DBSServer@dbsinfo.net>
      on behalf of
      Burke Process Service, Inc <info@burkeserve.com>
      Mon 5/11/2020 1E05 PM
      To: Cassie Cisneros <cassie@dereksmithlaw.com>

      To: Derek T. Smith Law Group PLLC

      This is an automated message relating to:


         Our Job Number: 2020002887
         Your Reference Number:
         Party To Be Served: THE MOVING EXPERT INC D/B/A KARVIN VAN L
         Documents To Be Served: Summons in a Civil Action and Complaint
         Case Info: Florida 20-CV-80592-RKA
         Case Style: MICHAEL SINGELTON vs. THE MOVING EXPERT INC, ET AL


      Original Service Address: THE MOVING EXPERT INC D/B/A KARVIN VAN LINES, 1910 WATERS EDGE,
      POMPANO BEACH, FL 33062

      Status Update for THE MOVING EXPERT INC D/B/A KARVIN VAN LINES, 1910 WATERS EDGE,
      POMPANO BEACH, FL 33062

      Latest Status: 5/10/2020 6:41 pm Attempted service at 1910 WATERS EDGE, POMPANO BEACH, FL
      33062, 5-5 6:33p no answer. No vehicles. 5-7 7:07a no answer. 1 vehicle.

      Thank you,
      Burke Process Service, Inc
      info@burkeserve.com
      Phone: (954) 514-0116

      More detailed status is available at [www.burkeserve.com]www.burkeserve.com




https://outlook.office.com/mail/search/id/AAQkADNkY2IxMjY4LTIyOWQtNDFhZi1hMzRlLTUxYjM2MTJkZjBhZAAQACOZhqu8PZZIjdBjXV%2BppsI%3D   Page 1 of 1
